       Case 1:20-cv-00756-MCC Document 40 Filed 03/26/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD BRILEY,                           :     Civil No. 1:20-CV-756
                                         :
              Plaintiff,                 :
                                         :
v.                                       :
                                         :
PATRICIA HOWELL, et al.,                 :     (Magistrate Judge Carlson)
                                         :
              Defendants.                :

                                  ORDER

     AND NOW this 26th day of March 2021, in accordance with the

accompanying Memorandum Opinion IT IS ORDERED that the motion to dismiss

or for partial summary judgment, (Doc. 34), filed by medical defendants, Dr.

Rodgers, Mr. Miller, and Correct Care Solutions, is GRANTED.



                                         S/ Martin C. Carlson
                                         Martin C. Carlson
                                         United States Magistrate Judge




                                     1
